DETAILED ACTION
Applicant’s response, filed 09 Feb. 2022 has been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09 Feb. 2022 has been entered.
 
Status of Claims
Claims 1-15, 17, 23, and 26-32 are cancelled.
Claims 16, 18-22, 24-25, and 33-35 are pending.
Claims 19-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 13 Nov. 2020.
Claims 16, 18, 22, 24-25, and 33-35 are rejected.
Claims 18, 24-25, and 33 are objected to.

Priority
The effective filing date of the claimed invention is 02 July 2015.

Claim Objections
The objection to claim 16 in the Office action mailed 13 Sept. 2021 has been withdrawn in view of claim amendments received 09 Feb. 2022.
Claims 18, 24-25, and 33 are objected to because of the following informalities. This objection is newly recited. 
claims 18 and 24 recite “…wherein fetal genetic content is…”. To clarify that “fetal genetic content” is intended to refer to the determined fetal genetic content recited in claim 16, from which claims 18 and 24 depend, claims 18 and 24 should be amended to recite “…wherein the fetal genetic content is…”;
claim 25 recites “…wherein maternal and/or paternal haplotypes are obtained using…”. To clarify that “maternal and/or paternal haplotypes” are intended to refer to the maternal and paternal haplotypes obtained in claim 16, the claim should be amended to recite “…wherein the maternal and/or paternal haplotypes are obtained…”; and
claim 33 recites “…wherein sequencing is whole genome sequencing of the maternal cell-free nucleic acid sample”.  To use consistent language and clarify that “sequencing” is intended to refer to the step of determining sequences of the maternal cell-free nucleic acid sample in claim 16, from which claim 33 depends, claim 33 should be amended to recite “…wherein the sequences of the maternal cell-free nucleic acid sample are determined using whole genome sequencing”.
Appropriate correction is required.

Response to Arguments
Applicant's arguments filed 09 Feb. 2022 regarding the claim objections at pg. 5, para. 2 have been fully considered but they do not pertain to the newly recited claim objections set forth above.

Claim Interpretation
Claim 16 recites “…determining fetal allele fractions…using the maternal and paternal chromosome-spanning haplotypes and neighboring fetal allele fractions in an enumeration window”. Applicant’s specification at para. [0012] discloses cumulative support data on the same haplotype is referred to as “enumeration”.  Similarly, Applicant’s specification at para. [00100] discloses a process known as “enumeration” enumerates MPcFDNA data from nearby bases on the same haplotype to support a robust estimation of transmitted and untransmuted allele frequencies. Therefore, an enumeration window is interpreted to refer to a window within a same haplotype. 
Claim 22 recites “about 100 kilobases to about 20 megabases”. Applicant’s specification at para. [0046] discloses that the term “about” refers to plus or minus 10% of the indicated number. Therefore, the limitation is interpreted to mean “90 kilobases to 22 megabases”.
Claim 34 recites “…wherein determining sequences is at a sequencing depth of about 1X, 2X… or 8X”. Based on the definition of “about” in Applicant’s specification at para. [0046], the limitation is interpreted to mean the sequencing is at a depth of 0.9X-1.1X, 1.8X-2.2X,….or 7.2X-8.8X.
Claim 35 recites “…wherein an enumeration window size is about 2 megabases”. Based on the definition of “about” in Applicant’s specification at para. [0046], the limitation is interpreted to mean the enumeration window size is 1.8 megabases to 2.2 megabases.

Claim Rejections - 35 USC § 112(a)
The rejection of claim 17 under 35 U.S.C. 112(a) in the Office action mailed 13 Sept. 2021 has been withdrawn in view of the cancellation of this claim received 09 Feb. 2022.

Claim Rejections - 35 USC § 112(b)
The rejection of claims 16-18, 22, 24-25, 27, and 33-35 under 35 U.S.C. 112(b) in the Office action mailed 13 Sept. 2021 has been withdrawn in view of claim amendments and/or cancellations received 09 Feb. 2022.

Claim Rejections - 35 USC § 101
The rejection of claims 17 and 17 under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more in the Office action mailed 13 Sept. 2021 has been withdrawn in view of the cancellation of these claims received 09 Feb. 2022.
The rejection of claims 16, 18, 22, 24-25, and 33-35 under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more has been withdrawn in view of claim amendments and Applicant’s arguments, see pg. 7, para. 5 to pg. 9, para. 2, received 09 Feb. 2022.
Applicant remarks the claimed invention leverages parental long haplotypes, for example, chromosome-spanning haplotypes, using cumulative support data on the same haplotype (referred to as enumeration) to reduce variance in observed allele fractions, in combination with low-depth (<10X) MPcfDNA sequencing to determine fetal genetic content in a way that is more cost-effective and accurate compared to existing methods (Applicant’s remarks at pg. 8, para. 1 to pg. 9, para. 2). Accordingly, the claims allow for accurate determination of fetal genetic content using lower depths of sequencing (e.g. sequencing costs are reduced) in combination with the use chromosome-spanning haplotypes and enumeration windows to infer fetal allele fractions, as claimed. This is also supported by Applicant’s specification at para. [0017], [0020], [00107], FIG. 1, and FIG. 4E. Therefore, the claimed invention is directed to in improvement in fetal genetic testing by reducing the costs of fetal genetic testing, provided by the additional element of sequencing the maternal cell-free nucleic acid sample at a depth of less than 10X, as recited in claim 16, and claims dependent therefrom.

Claim Rejections - 35 USC § 103
The rejection of claims 16, 18, 22, and 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Kitzman et al. (Noninvasive Whole-Genome Sequencing of a Human Fetus, 2012, Sci Transl Med, 4(137), pg. 1-8, cited in IDS received 11 Feb. 2020, and supplemental information; previously cited) in the Office action mailed 13 Sept. 2021 has been withdrawn in view of claim amendments received 09 Feb. 2022.
The rejection of claim 24 under 35 U.S.C. 103 as being unpatentable over Kitzman et al. as applied to claim 16 above, and further in view of Chen et al. (Haplotype-assisted accurate non-invasive fetal whole genome recovery through maternal plasma sequencing, 2013, Genome Medicine, 5(18), pg. 1-10; previously cited) in the Office action mailed 13 Sept. 2021 has been withdrawn in view of claim amendments received 09 Feb. 2022.
The rejection of claim 27 under 35 U.S.C. 103 as being unpatentable over Kitzman et al. (Noninvasive Whole-Genome Sequencing of a Human Fetus, 2012, Sci Transl Med, 4(137), pg. 1-8, cited in IDS received 11 Feb. 2020, and supplemental information; previously cited) in the Office action mailed 13 Sept. 2021 has been withdrawn in view of the cancellation of this claim received 09 Feb. 2022.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16, 18, 22, 25, and 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Kitzman et al. (Noninvasive Whole-Genome Sequencing of a Human Fetus, 2012, Sci Transl Med, 4(137), pg. 1-8, cited in IDS received 11 Feb. 2020, and supplemental information; previously cited) in view of Selvaraj et al. (Whole-genome haplotype reconstruction using proximity-ligation and shotgun sequencing, 2013, Nature Biotechnology, 31(12), pg. 1111-1118; cited in IDS received 11 Feb. 2020; previously cited). This rejection is newly recited and necessitated by claim amendment.
Regarding claim 16, Kitzman et al. shows a method for non-invasive whole genome sequencing of a fetus from a maternal plasma sample (Abstract) comprising the following steps.
Kitzman et al. shows obtaining maternal genomic DNA from the blood and determining maternal haplotypes from the sample (pg. 2, col. 1, para. 2; pg. 2, col. 2, para. 3; Fig. 5A).
Kitzman et al. shows obtaining paternal genomic DNA and obtaining paternal genotypes from the sample (pg. 2, col. 1, para. 3, e.g. paternal genomic DNA sequenced to obtain heterozygous SNPs).
Kitzman et al. shows obtaining a maternal plasma sample, sequencing the sample (pg. 6, col. 1, para. 4 to col. 2, para. 1), and determining sequences of the sample at a depth of 8x (pg. 2, col. 2, para. 3).
Kitzman et al. shows determining fetal allele fractions for each paternal-only heterozygous site and each maternal-only heterozygous site, which includes all untransmitted alleles and transmitted alleles given either the paternal-specific allele or the allele shared with the mother can be transmitted at each site. (pg. 7, col. 1, para. 4-6 to col. 2, para. 1, e.g. N*F/2; FIG. S5,  F is estimated). Kitzman et al. further shows determining the fetal allele fractions for the maternal-specific alleles includes taking the average allele fraction of maternal heterozygous sites in the same haplotype block (i.e. using neighboring fetal allele fractions in an enumeration window)  (Fig. 1B; pg. 2, col. 2, para. 2, e.g. a block is an enumeration window).
Kitzman et al. shows inputting the allele fractions into a hidden markov model (HMM) to infer the inherited alleles (i.e. fetal genetic content) (pg. 2, col. 2, para. 2; FIG. 4; pg. 7, col. 1, para. 4-6).
Regarding claim 18, Kitzman et al. shows the fetal genetic content is the whole fetal genome  (FIG. 2; pg. 4, col. 2, para. 2; Table 2).
Regarding claim 22, Kitzman et al. shows the haplotype block size (i.e. an enumeration window size) is 326 kilobases (pg. 2, col. 1, para. 3).
Regarding claim 33, Kitzman et al. shows the sequencing of the maternal cell-free nucleic acid sample is whole genome sequencing (pg. 6, col. 1, para. 4 to col. 2, para. 1, e.g. primers compatible with whole-genome sequencing).
Regarding claim 34, Kitzman et al. shows the sequencing depth of the maternal plasma is 8x (pg. 2, col. 2, para. 3).

Kitzman et al. does not show the following limitations:
Regarding claim 16, Kitzman et al. does not disclose obtaining paternal haplotypes from the paternal sample, or determining the fetal allele fractions of both transmitted and untransmitted paternal alleles using the paternal haplotypes. However, this limitation was obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, as shown by Kitzman et al.
Regarding claim 16¸Kitzman et al. discloses that while paternal haplotypes could not be assessed due to the availability of only low-molecular weight DNA (pg. 3, col. 1, para. 2), the accuracy of determining the inheritance of paternal alleles of the paternal-only heterozygous sites and sites heterozygous in both parents could be improved by taking a haplotype-based approach if high molecular weight genomic DNA from the father is available (pg. 3, col. 1, para. 1), as was used for determining the inheritance of the maternal alleles, discussed above. (pg. 2, col. 2, para. 2; pg. 3, col. 2, para. 1; FIG. 1B).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method shown by Kitzman et al. to have obtained paternal haplotypes from the paternal sample and to have also determined the fetal allele fractions using the paternal haplotypes, as was done for the maternal alleles, as shown by Kitzman et al. (Fig. 1B; pg. 2, col. 2, para. 2). One of ordinary skill in the art would have been motivated to combine the method of Kitzman et al. with the suggestion of Kitzman et al. to improve accuracy in determining the inheritance of paternal alleles, as shown by Kitzman et al. (pg. 3, col. 1, para. 2). This modification would have had a reasonable expectation of success because Kitzman et al. already shows how to use neighboring fetal allele fractions in an enumeration window for determining fetal allele fractions of maternal alleles (pg. 2, col. 2, para. 2) and determining haplotype information from a DNA sample (pg. 7, col. 1, para. 3).

Further regarding claim 16¸ Kitzman et al. does not disclose the maternal and paternal haplotypes are chromosome-spanning haplotypes. However, Kitzman et al. discloses that larger haplotype block sizes compensate for lower coverage plasma sequence data and that the accuracy of fetal genotype inference increases as haplotype block size increased (FIG. 5, pg. 5, col. 1, para. 1).
Regarding claim 25, Kitzman et al. further does not disclose the maternal and/or paternal haplotypes were obtained using a method comprising proximity ligation and shotgun sequencing.
However, these limitations were known in the art, before the effective filing date of the claimed invention, as shown by Selvaraj et al.
Regarding claims 16 and 25, Selvaraj et al. shows a method for whole-genome haplotype reconstruction called HaploSeq, which comprises proximity ligation and shotgun sequencing (Abstract), and includes generating long chromosome-spanning haplotypes (Table 1; pg. 1117, col.2 , para. 2). Selvaraj et al. further shows that other methods for haplotype phasing can only construct haplotypes ranging from several kilobases to about a megabase (pg. 1111, col. 2, para. 2).
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of Kitzman et al. to have obtained chromosome-spanning maternal and paternal haplotypes using a method comprising proximity ligation and shotgun sequencing, as shown by Selvaraj et al. (Table 1, pg. 1117, col. 2, para. 2). One of ordinary skill in the art would have been motivated to combine the methods of Kitzman et al. with the method of Selvaraj et al. to increase the lengths of the obtained haplotypes, thus increasing the accuracy of fetal genotype inference, as shown by Kitzman et al. (Fig. 5; pg. 5, col. 1, para. 1). This modification would have had a reasonable expectation of success because Kitzman et al. discloses the method can be used with haplotypes of various block sizes (Fig. 5), such that the haplotypes of Selvaraj et al. could be used in the method of Kitzman et al.

Regarding claim 35, Kitzman et al. further does not show the enumeration window size is about 2 megabases. However, this limitation was obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, as shown by Kitzman et al.
Kitzman et al. further discloses analyzing the accuracy of haplotype-based fetal inference based on haplotype block length (i.e. the size of the enumeration window)  (pg. 2, col. 2, para. 3), and shows that larger haplotype block sizes compensate for lower coverage plasma sequence data and that the accuracy of fetal genotype inference increases as haplotype block size increased (FIG. 5, pg. 5, col. 1, para. 1). Kitzman et al. further discloses inference of an inherited allele is robust to either sequencing depth of maternal plasma or to shorter haplotypes, but not both.
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have used an enumeration window size of about 2 Mb through routine experimentation of the haplotype block size within the prior art conditions of optimizing haplotype block size with sequencing depth to achieve a desired accuracy, as shown by Kitzman et al. (Fig. 1B; pg. 2, col. 2, para. 2). See MPEP 2144.05 II. A. 
Therefore, the invention is prima facie obvious.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Kitzman et al. in view of Selvaraj et al., as applied to claim 16 above, and further in view of Chen et al. (Haplotype-assisted accurate non-invasive fetal whole genome recovery through maternal plasma sequencing, 2013, Genome Medicine, 5(18), pg. 1-10; previously cited). This rejection is newly recited and necessitated by claim amendment.
Regarding claim 24, Kitzman et al. shows the fetal genetic content is genotypes (pg.2, col. 1, para. 1; Table 2; Fig. 5; Table S3).
Regarding claim 24, Kitzman et al. in view of Selvaraj et al., as applied to claim 16 above, does not show the fetal genetic content is haplotypes. However, this limitation was known in the art before the effective filing date of the claimed invention, as shown by Chen et al. 
Regarding claim 24, Chen et al. shows a method for non-invasive fetal whole genome recovery using maternal plasma sequencing (Abstract), which includes using a hidden markov model to recover fetal haplotypes in addition to the fetal genotypes based on parental (i.e. paternal and maternal) haplotype information (pg. 2, col. 1, para. 2; Figure 1). Chen et al. further shows that fetal haplotype information is important for complex disease screening and identifying fetal de-novo copy number variations (pg. 7, col. 2, para. 1 to pg. 8, col. 2, para. 1).
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the method mad obvious by Kitzman et al. in view of Selvaraj et al., as applied to claim 16 above, to have predicted fetal haplotype information in addition to fetal genotype information, as shown by Chen et al (pg. 2, col. 1, para. 2; Figure 1). One of ordinary skill in the art would have been motivated to combine the method of Kitzman et al. and Selvaraj et al. with the method of Chen et al. to identify information important for complex disease screening and for identifying de novo copy number variations, as shown by Chen et al. (pg. 7, col. 2, para. 1 to pg. 8, col. 2, para. 1). This modification would have had a reasonable expectation of success because both Kitzman et al. and Chen et al. utilize parental haplotype information and maternal plasma sequencing information in a hidden markov model to predict the fetal genome. Therefore, the invention is prima facie obvious.

Response to Arguments
Applicant's arguments filed 09 Feb. 2022 regarding 35 U.S.C. 103 have been fully considered but they are not persuasive. 
Applicant remarks that Kitzman does not teach or suggest obtaining maternal chromosome-spanning haplotypes or paternal chromosome-spanning haplotypes, as claimed, and does not teach or suggest using maternal and paternal chromosome-spanning haplotypes and neighboring fetal allele fractions in an enumeration window to determine fetal allele fractions; Applicant remarks that Kitzman instead uses ~300 kb maternal haplotype blocks, while human chromosomes are generally between about 50 megabases to 300 megabases in length, and thus the chromosome-spanning maternal and paternal haplotypes as claimed are about 200x to 1000x longer than the maternal haplotype blocks discussed in Kitzman (Applicant’s remarks at pg. 10, para. 2-4).
This argument is not persuasive. As discussed in the above rejection, Kitzman et al. discloses determining the fetal allele fractions of transmitted and untransmitted alleles (pg. 7, col. 1, para. 4-6 to col. 2, para. 1, e.g. N*F/2; FIG. S5,  F is estimated), which involves taking the average allele fraction of maternal heterozygous sites in the same haplotype back (i.e. using the neighboring fetal allele fractions in an enumeration window)  (Fig. 1B; pg. 2, col. 2, para. 2, e.g. a block is an enumeration window).While Kitzman et al. only explicitly discloses using maternal haplotypes in determining the fetal allele fractions, Kitzman et al. discloses this was because paternal haplotypes could not be assessed due to only the availability of only low-molecular weight DNA (pg. 3, col. 1, para. 2), and suggests obtaining paternal haplotypes in addition to maternal haplotypes to improve the accuracy of determining the inheritance of paternal alleles, as was done for determining the inheritance of the maternal alleles (e.g. using the neighboring fetal allele fractions within an enumeration window) (pg. 2, col. 2, para. 2; pg. 3, col. 1, para. 2). Thus, Kitzman et al. makes obvious obtaining the paternal haplotypes in addition to maternal haplotypes, and using them in determining the fetal allele fractions.
Regarding the length (e.g. chromosome-spanning) maternal and paternal haplotypes, Applicant’s arguments are not persuasive because they do not consider Selvaraj et al., which is used in the above rejection of claim 16 under 35 U.S.C. 103. Selvaraj et al. discloses a method for obtaining long chromosome-spanning haplotypes (Abstract; Table 1; pg. 1117, col. 2, para. 2), while Kitzman et al. discloses that larger haplotype block sizes compensates for lower coverage plasma sequence data and that the accuracy of fetal genotype inference increases as haplotype block size increased (FIG. 5, pg. 5, col. 1, para. 1). Therefore, as discussed in the above rejection, one of ordinary skill in the art would have been motivated to have obtained chromosome-spanning maternal and paternal haplotypes according to the method of Selvaraj et al. in order to increase the accuracy of fetal genotype inference, as shown by Kitzman et al. 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN L MINCHELLA whose telephone number is (571)272-6485. The examiner can normally be reached 7:00 - 4:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.L.M./Examiner, Art Unit 1631    

/OLIVIA M. WISE/Primary Examiner, Art Unit 1631